DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, claim 1 recites in part, “varying temporal characteristics of the physical activity”; however, the Specification discloses, “[0027] There are different types of physical activities with varying characteristics and involvement of different muscles and/or muscle groups. Practicing different activities results in generation of IMU data with varying temporal characteristics. By analyzing the IMU data, the present invention automatically detects and classifies physical activity.” Thus, the Specification does not clearly define or disclose what the varying temporal characteristics is.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “An Artificial Neural Network Framework for Lower Limb Motion Signal Estimation with Foot-Mounted Inertial Sensors”, Sun et al. (referred hereafter Sun et al.).

Referring to claim 1, Sun et al. disclose a wearable sensor system for the detection, prediction and classification of one or more physical activities comprising a varying temporal characteristics of an individual (Figure 1) comprising:
at least one IMU sensor (Figure 1, page 134, B. Experimental Setup section) and;
a hardware module in electronic communication with the at least one IMU comprising a neural network processing element (Figure 1; page 134, B. Experimental Setup section) configured to sample a plurality of outputs representative of the varying temporal characteristic of the physical activity received from an accelerometer and a gyroscope sensor from the at least one IMU in a sequential and overlapping plurality of sample windows (Figures 2 & 3; pages 133-134, A. ANN-Based Gait Signal Estimation section; page 134, C. Gait Parameter Estimation section).
As to claim 10, Sun et al. disclose a wearable sensor system for the detection, prediction and classification of one or more physical activities comprising a varying temporal characteristics of an individual (Figure 1), wherein the hardware module is configured to receive and concatenate the sampled accelerometer outputs and gyroscope outputs to define a sequential plurality of multi-dimensional vector array corresponding to the respective sequential and overlapping plurality of sample windows (Figures 2 & 3; pages 133-134, A. ANN-Based Gait Signal Estimation section; page 134, C. Gait Parameter Estimation section; Equations 1-4).

Referring to claim 11, Sun et al. disclose a wearable sensor system for the detection, prediction and classification of one or more physical activities comprising a varying temporal characteristics of an individual (Figure 1), wherein the hardware module is configured to assign a sequential plurality of classifications based on the respective sequential plurality of multi-dimensional vector arrays and to compute a probability distribution (Figure 2; pages 133-134, A. ANN-Based Gait Signal Estimation section) using a plurality of assigned classification to detect, classify or predict the physical activity (e.g., “The proposed method was implemented and evaluated in Matlab R2017b on a PC, and the data for training and testing the method was from two publicly available gait databases, HuGaDB [10] and MAREA [11]. HuGaDB gait database, collected by hereshnev and Kertesz-Farkas, consists of many human activity recordings. In our experiment, only the walking dataset, which has 192 minutes gait signals collected from 18 subjects with 6 IMUs (placed on the right and left thighs, shins, and feet) during walking on a flat surface, was used. As each subject has multiple recording sessions, we used the first session of each subject for training of the ANNs and used the remaining sessions of each subject for evaluation. MAREA gait database comprises of gait signal recordings from 20 subjects with 4 IMUs (placed on the right and left ankles, waist, and wrist) in various activities, including treadmill, indoor flat space, and outdoor streets. There is only one section for each subject, thus, the three quarters of the section was used for training and the rest of the section was used for evaluation. The reason why we used MAREA gait database is to evaluate the proposed method in estimating gait signals on the waist (centre of mass) position from the gait signals on the ankle positions.” - Figure 2; page 134, B. Experimental Setup section; Figure 4; pages 134-135, III. Results and Evaluation section).

As to claim 12, Sun et al. disclose a wearable sensor system for the detection, prediction and classification of one or more physical activities comprising a varying temporal characteristics of an individual (Figure 1), wherein the plurality of sequential and overlapping sample windows comprises a sequential and overlapping respective first, second and third sample windows (Figure 2; pages 133-134, A. ANN-Based Gait Signal Estimation section).

Referring to claim 13, Sun et al. disclose a wearable sensor system for the detection, prediction and classification of one or more physical activities comprising a varying temporal characteristics of an individual (Figure 1), wherein the hardware module comprises a mobile phone in Bluetooth communication with the at least one IMU (e.g., wireless IMUs – page 132, I. Introduction section; Figure 1).

As to claim 14, Sun et al. disclose a wearable sensor system for the detection, prediction and classification of one or more physical activities comprising a varying temporal characteristics of an individual (Figure 1), comprises a first IMU and a second IMU disposed at different locations on a body-worn fabric (Figure 1; page 132, I. Introduction section); and;
whereby the sampled plurality of outputs from the first IMU is representative of a different varying temporal characteristic of the physical activity from that of the sampled plurality of outputs from the second IMU (e.g., “The proposed method was implemented and evaluated in Matlab R2017b on a PC, and the data for training and testing the method was from two publicly available gait databases, HuGaDB [10] and MAREA [11]. HuGaDB gait database, collected by hereshnev and Kertesz-Farkas, consists of many human activity recordings. In our experiment, only the walking dataset, which has 192 minutes gait signals collected from 18 subjects with 6 IMUs (placed on the right and left thighs, shins, and feet) during walking on a flat surface, was used. As each subject has multiple recording sessions, we used the first session of each subject for training of the ANNs and used the remaining sessions of each subject for evaluation. MAREA gait database comprises of gait signal recordings from 20 subjects with 4 IMUs (placed on the right and left ankles, waist, and wrist) in various activities, including treadmill, indoor flat space, and outdoor streets. There is only one section for each subject, thus, the three quarters of the section was used for training and the rest of the section was used for evaluation. The reason why we used MAREA gait database is to evaluate the proposed method in estimating gait signals on the waist (centre of mass) position from the gait signals on the ankle positions.” - Figure 2; page 134, B. Experimental Setup section; Figure 4; pages 134-135, III. Results and Evaluation section).
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on(571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857